FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                             FOR THE TENTH CIRCUIT                              July 7, 2017
                         _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                                          No. 17-7006
                                                 (D.C. No. 6:16-CR-00025-RAW-1)
JASON WAYNE CAREY,                                          (E.D. Okla.)

      Defendant - Appellant.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before KELLY, MURPHY, and MATHESON, Circuit Judges.
                  _________________________________

      Defendant-Appellant Jason Wayne Carey appeals from the sentence imposed

after pleading guilty to being a felon in possession of explosives. 18 U.S.C.

§§ 842(i)(1), 844(a)(1). Our jurisdiction arises under 28 U.S.C. § 1291 and 18




      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      **
         After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument.
U.S.C. § 3742(a), and we remand to the district court to vacate the judgment and

resentence.

      Mr. Carey was sentenced to 60 months’ imprisonment and three years’

supervised release. 1 Rawle 42–44. The PSR recommended a guideline range of 37 to

46 months, based in part on Mr. Carey committing the offense “subsequent to

sustaining one felony conviction of either a crime of violence or a controlled

substance offense.” U.S.S.G. § 2K1.3(a)(2); see 3 Rawle 3–4. The prior violent felony

was pointing a weapon at another person in violation of Okla. Stat. tit. 21, § 1289.16.

See 3 Rawle 4. But in United States v. Titties, 852 F.3d 1257, 1275 (10th Cir. 2017), we

held that a conviction under this statute does not qualify as a crime of violence under

the Armed Career Criminal Act. This definition resembles that found in the

sentencing guidelines. The government concedes that this intervening decision

controls here. Aplee. Br. at 4. Accordingly, we REMAND to the district court to

vacate its judgment and resentence.


                                           Entered for the Court


                                           Paul J. Kelly, Jr.
                                           Circuit Judge




                                           2